Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. Applicant’s arguments has been addressed in the body of the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesler (US5791063).  
Regarding claim 12, Kesler discloses a method for locating and servicing assets along a predetermined path (Kesler: [Col 2, Ln 14-21] discloses locating track conditions for maintenance purposes.), the method comprising: 
obtaining survey data of a predetermined path, the survey data including previous features of the predetermined path (Kesler: [Col 3, Ln 8-31] states an initial survey is taken of the track and recorded as a historical profile (survey data).); 
analyzing the survey data, the previous features of the predetermined path including assets (Kesler: [Col 2, Ln 22-27] discloses performing analysis of the surveys that was done of the track.); 

traversing the predetermined path with an inspection system (Kesler: [Col 3, Ln 8-31] states vehicle is moved along the same length of track.); 
using the inspection system, obtaining inspection data of the predetermined path (Kesler: [Col 3, Ln 8-31] states that a vehicle that measures track geometry (inspection system) is moved along the length of the track after the initial survey to obtain new or real-time profile (inspection data).), the inspection data including current features of the specific assets along the predetermined path (Kesler: [Col 3, Ln 8-31] states that the geometry (feature) of the track is measured to obtain new or real-time profile (inspection data).); and 
using one or more processors (Kesler: Fig 1, 24. Fig 2, 44.), comparing and correlating the current features of the specific assets and the previous features of the specific assets to determine a position of the inspection system (Kesler: [Col 3, Ln 8-31] states that the data from the new profile (inspection data) is compared and correlated to the historical profile (survey data) and the location of the vehicle can be determined.).

Claims 21, 23, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US20120192756).  
Regarding claim 21, Miller discloses, a method for locating railroad components along a railroad track (Miller: [0028] states that the invention facilitates identification, location and/or inspection of rail components while traveling on the railroad track.), the method comprising: 
obtaining survey data, the survey data including prior features of a plurality of railroad components along a railroad track (Miller: [0037] states features of the track are recognized and identified and positional information of the feature spacing is sent to the control system. [0038] states component location data is collected.); 
obtaining a guidance plan, the guidance plan including an identity of each of a plurality of assets, the assets being railroad components along the railroad track that have been identified to warrant additional inspection, maintenance, or replacement based on the survey data (Miller: [0040] - [0045] states two vehicles are utilized. An inspection vehicle 20 with an imaging capability identifying the component need fixing, and subsequent satellite vehicle 70 trailing that performs maintenance based on information (guidance plan) sent from the controller of the inspection vehicle.); and 
traversing the railroad track with an inspection system (Miller: [0028] discloses a system for inspection while traveling on the railroad track.); 
obtaining inspection data with the inspection system (Miller: [0038] discloses collecting various inspection data.); and
traversing the railroad track with a tool and aligning the tool with one of the plurality of specific assets using the identity of the one of the plurality of specific assets (Miller: [0037] states that position (for aligning) of the maintenance workheads (tools) can be calculated based on position information from the inspection.), wherein the tool traverses the railroad track behind 
Regarding claim 23, Miller discloses, the method of claim 21, wherein the identity comprises one or more of a known position of the tool with respect to the inspection system, a velocity of the inspection system, a velocity of the tool, or a real-time location coordinate from a coordinate locating system (Miller: [0043] describes satellite vehicle’s (tool) location known in respect to the inspection system.).
Regarding claim 33, the method of claim 21, further comprising repairing or replacing the one of the plurality of specific assets using the tool (Miller: [0032] states the inspection system includes a worked to perform maintenance on the railroad track.).
Regarding claim 34, the method of claim 21, further comprising physically marking the one of the plurality of assets using the tool (Miller: [0049] states facilitating the marking of the track to indicate area of needed correction.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, 16 - 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler (US5791063) in view of Singh (US20170106885).
Regarding claim 1, Kesler discloses, a system for locating and servicing assets along a predetermined path (Kesler: [Col 2, Ln 14-21] discloses locating track conditions for maintenance purposes.), the system comprising: 
survey data of features along a predetermined path, the features including plurality of assets (Kesler: [Col 3, Ln 8-31] states an initial survey is taken of the track and recorded as a historical profile (survey data). Since railroad track is being surveyed, the component of the track are the assets.); 
a guidance plan identifying a subset of the plurality of assets along the predetermined path, wherein the guidance plan is based on the survey data (Kesler: [Col 2, Ln 28-34] discloses obtaining locations of track conditions for usage for aiding maintenance personnel to identify locations of the track for maintenance. The information obtained of location and conditions of the track would the guidance plan for maintenance.);
an inspection system configured to travel along the predetermined path and obtain inspection data at a time later than the survey data (Kesler: [Col 3, Ln 8-31] states that after the initial survey, obtaining new or real-time profile (inspection data).).
wherein the controller (Kesler: Fig 1, 24. Fig 2, 44.) is configured to analyze the inspection data by applying one or more algorithms configured to compare and correlate the assets in the inspection data with the assets in the survey data to determine a location of the inspection system (Kesler: [Col 3, Ln 8-31] states that the data from the new profile (inspection data) is compared and correlated to the historical profile (survey data) and the location of the vehicle is determined.).
Kesler does not disclose, the inspection data corresponding to the subset of the plurality of assets along the predetermined path identified in the guidance plan.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kesler with the teachings of Singh, in order to provide a method for assessing railroad track health by usage of an image scanning system.
Regarding claim 2, Kesler and Singh discloses the invention as in the parent claim above, including, the system of claim 1, wherein the inspection data comprises a first image of a portion of the predetermined path and the survey data comprises a second image of a portion of the predetermined path (Singh: [0016] states scanning sensors may comprise one or more image capture sensor. [0060] states comparison of current scan data (inspection data) and previous scanned data (survey data).).
Regarding claim 3, Kesler and Singh discloses the invention as in the parent claim above, including, the system of claim 1, wherein the guidance plan includes an identity and position for each asset of the subset of the plurality of assets along the predetermined path (Singh: [0048] states that the system outputs track component identification and location.  [0199] states a map of the track is generated with the assets/defects embedded within the map, and [0200] states this information is used for planning (guidance plan) track checks, maintenance, repair/renewal, removal and/or replacement.).
Regarding claim 13, Kesler and Singh discloses the invention as in the parent claim above, including, the method of claim 12, wherein the guidance plan includes an identity and a position of each specific asset along the predetermined path (Singh: [0048] states that the system 
Regarding claim 16, Kesler and Singh discloses the invention as in the parent claim above, including, the method of claim 13, wherein generating the guidance plan further comprises: 
identifying a plurality of components along the predetermined path based on the survey data (Singh: [0048] states that the system outputs track component identification and location.); 
analyzing a condition of the plurality of components (Singh: [0060] states component status (condition) analysis is performed); 
identifying a subset of the plurality of components as a plurality of specific assets (Singh: [0060] states component status (condition) analysis is performed and determine change in component’s characteristic as an asset.); and 
generating the guidance plan with the plurality of specific assets (Singh: [0199] states a map of the track is generated with the assets/defects embedded within the map.).
Regarding claim 17, Kesler in view of Singh discloses the invention as in parent claim above, including, the method of claim 13, wherein the predetermined path is a railroad track and the specific assets are a plurality of railroad components (Singh: [0076] describes system for surveying railroad track, and [0171] lists railroad components that are assets.).
Regarding claim 18, Kesler and Singh discloses the invention as in the parent claim above, including, the method of claim 17, wherein the plurality of railroad components includes railroad ties (Singh: [0171] lists railroad components such as sleeper (tie).).
Regarding claim 20, Kesler and Singh discloses the invention as in the parent claim above, including, the method of claim 17, wherein the inspection data comprises a first image of a portion of the railroad track and the survey data comprises a second image of a portion of the railroad track (Singh: [0016] states scanning sensors may comprise one or more image capture sensor. [0060] states comparison of current scan data (inspection data) and previous scanned data (survey data) of the track.).

Claims 4-7, 9, 11, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler (US5791063) in view of Singh (US20170106885), and further in view of Miller (US20120192756).
Regarding claim 4, Kesler in view of Singh discloses the invention as in the parent claim above.  
Kesler in view of Singh does not disclose, the system of claim 3, further comprising a tool configured to travel along the predetermined path, wherein the controller is in communication with the tool, the controller including programming to operate the tool in accordance with the guidance plan, the guidance plan including an action corresponding to an asset in the guidance plan
Miller discloses, the system of claim 3, further comprising a tool configured to travel along the predetermined path (Miller: [0014] states a railcar or a vehicle adapted to travel on a railroad track, and railcar including a workhead (tool).), wherein the controller is in communication with the tool (Miller: [0014] states a control system communicates with the workhead) , the controller including programming to operate the tool in accordance with the guidance plan (Miller: [0031] states a control system has a memory for instructions (program).), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kesler in view of Singh with the teachings of Miller, in order to provide an automatic method of railroad track inspection and maintenance.
Regarding claim 5, Kesler and Singh in view of Miller discloses the invention as in the parent claim above, including, the system of claim 4, wherein the tool is a marking tool configured to place physical indicators upon or near the asset in the guidance plan, (Kesler: [Col 5, Ln 39 – 63] states a paint spray (marking tool) is used on the track.), and the controller includes programming to initiate and terminate operation of the marking tool (Kesler: [Col 5, Ln 39 – 63] states processing section activates the paint spray system.).
Regarding claim 6, Kesler and Singh in view of Miller discloses the invention as in the parent claim above, including, the system of claim 5, wherein the physical indicators includes one or more of a paint mark, a RFID tag, a reflective fluid, or a chemical indicator (Kesler: [Col 5, Ln 39 - 63] states a paint mark is used as an indicator.).
Regarding claim 7, Kesler and Singh in view of Miller discloses the invention as in the parent claim above, including, the system of claim 4, wherein the predetermined path is a railroad track and the system further comprises a rail-traversing vehicle (Kesler: [Col 3, Ln 8-31] states a vehicle is moved along the track.).
Regarding claim 9, Kesler and Singh in view of Miller discloses the invention as in the parent claim above, including, the system of claim 7, further comprising a coordinate locating 
Regarding claim 11, Kesler and Singh in view of Miller discloses the invention as in the parent claim above, including, the system of claim 4, wherein the inspection data and the survey data each includes features of one or more reference components (Miller: [0037] states sequential images (survey and inspection data) are compared, and change of position of the components (reference components) is analyzed. Features of the track are recognized and identified.), the controller includes one or more algorithms configured to compare and correlate the features of the one or more reference components in the inspection data with the features of the one or more reference components in the survey data to determine a location of the tool relative to the asset in the guidance plan (Miller: [0037] states comparing sequential images (survey and inspection datat), the change of position of the components (reference components) is analyzed and computed by the control system and position of workhead (tool) is determined.), the position of the asset in the guidance plan being a known relative position from the one or more reference components (Miller: [0037] states that based on the analysis, the position of a railcar can be accurately determined to to perform maintenance on the needed components (asset).).
Regarding claim 14, Kesler in view of Singh discloses the invention as in the parent claim above.  
Kesler in view of Singh does not disclose, the method of claim 13, further comprising aligning a tool with one of the specific assets after determining the position of the inspection system.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kesler in view of Singh with the teachings of Miller, in order to provide an automatic method of railroad track inspection and maintenance.
Regarding claim 15, Kesler and Singh in view of Miller discloses the invention as in the parent claim above, including, the method of claim 14, wherein the tool is a marking tool (Kesler: [Col 5, Ln 39 – 63] states a paint spray (marking tool).), and the method further comprises: signaling the marking tool with the one or more processors when the marking tool is aligned with one of the specific assets (Kesler: [Col 5, Ln 39 – 63] states signal is sent from the processing section to activate the paint spray (marking tool) with the position (align) of the paint spray calculated.); and marking the one of the specific assets (Kesler: [Col 5, Ln 39 – 63] states a paint spray (marking tool) is used faults recognized in the track.).
Regarding claim 19, Kesler in view of Singh discloses the invention as in the parent claim above.  
Kesler in view of Singh does not disclose, the method of claim 18, wherein the current features includes a relative spacing of a group of the railroad ties and the previous features includes the relative spacing of the group of railroad ties.
Miller discloses, the method of claim 18, wherein the current features includes a relative spacing of a group of the railroad ties and the previous features includes the relative spacing of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kesler in view of Singh with the teachings of Miller, in order to provide an automatic method of railroad track inspection and maintenance.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler (US5791063) in view of Singh (US20170106885), in further view of Miller (US20120192756) as in the parent claim above, and in further view of Kainer (US20150131108).
Regarding claim 8, Kesler and Singh in view of Miller discloses the invention as in the parent claim above.  
Kesler and Singh in view of Miller does not disclose, the system of claim 7, wherein the tool is mounted on a trailer configured to be towed behind the rail-traversing vehicle.
Kainer discloses, the system of claim 7, wherein the tool is mounted on a trailer configured to be towed behind the rail-traversing vehicle (Kainer: [0039] states inspection vehicle can be maintenance equipment (tool) along railroad track, and towed by a vehicle.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kesler and Singh in view of Miller with the teachings of Kainer, in order to provide a computerized system for inspecting railroad track that can identify railroad components.
Regarding claim 10, Kesler and Singh in view of Miller discloses the invention as in the parent claim above.  
Kesler and Singh in view of Miller does not disclose, the system of claim 9, wherein the coordinate locating system comprises an encoder.
Kainer discloses, the system of claim 9, wherein the coordinate locating system comprises an encoder (Kainer: [0051] states encoder is used for obtaining location data.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kesler and Singh in view of Miller with the teachings of Kainer, in order to provide a computerized system for inspecting railroad track that can identify railroad components.

Claims 25 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20120192756) in view of Singh (US20170106885).
Regarding claim 25, Miller discloses the invention as in the parent claim above.  
Miller does not disclose, the method of claim 21, wherein the identity includes previous features of the specific asset, and the method further comprises using one or more processors, comparing and correlating the current features of the plurality of railroad components with the previous features of the plurality of specific assets to determine which of the plurality of railroad components corresponds with the plurality of specific assets.
Singh discloses, the method of claim 21, wherein the identity includes previous features of the asset (Singh: [0060] states previously determined component characteristic.), and the method further comprises using one or more processors (Singh: [0060] states a processor.), comparing and correlating the current features of the plurality of railroad components with the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller with the teachings of Singh, in order to provide a method for assessing railroad track health by usage of an image scanning system.
Regarding claim 26, Miller in view of Singh discloses the invention as in the parent claim above, including, the method of claim 25, wherein the comparing and correlating is performed while traversing the railroad track (Singh: [0014] states that the inspection system can be used on passenger or freight vehicles and track analysis can be performed real time.).
Regarding claim 27, Miller in view of Singh discloses the invention as in the parent claim above, including, the method of claim 25, wherein the identity of each of the plurality of specific assets includes a position of the asset, the position of the asset being comprised of an identity of one or more reference components and a relative position of the asset with respect to the one or more reference components (Singh: [0147] states RFID is detected for referencing asset locations.).
Regarding claim 28, Miller in view of Singh discloses the invention as in the parent claim above, including, the method of claim 25, wherein the plurality of specific assets includes railroad ties (Miller: [0028] states rail components inspected (assets) comprises ties.).
Regarding claim 29, Miller in view of Singh discloses the invention as in the parent claim above, including, the method of claim 28, wherein the previous features of the railroad ties 
Regarding claim 30, Miller in view of Singh discloses the invention as in the parent claim above, including, the method of claim 28, wherein the previous features of the railroad ties includes a leading edge and a trailing edge of the railroad ties (Singh: [0082] states imaging is performed for sleeper ends (tie leading and trailing edges).).
Regarding claim 31, Miller in view of Singh discloses the invention as in the parent claim above, including, the method of claim 25, wherein at least some of the plurality of railroad components include an RFID tag with a component identifier (Singh: states [0147] states RFID tags are mounted on the track at known locations.) and the previous features of the plurality of specific assets includes the component identifier (Singh: states [0147] states RFID tag are used to identify assets and the locations.).
Regarding claim 32, Miller in view of Singh discloses the invention as in the parent claim above, including, the method of claim 25, further comprising creating an alert when one of the plurality of railroad components correlated to one of the plurality of specific assets contains current features that are different from the previous features (Singh: [0058] states an alert is provided based on component type/status and [0060] states that component status is determined based on comparison of the component characteristics from current and previous images.).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler (US5791063) in view of Asuka (US20190300032).
Regarding claim 37, Kesler discloses, a method for correlating inspection data (Kesler: [Col 3, Ln 8-31] states that the data from the new profile (inspection data) is compared and 
creating a guidance plan of survey data that includes previous features of specific assets along a predetermined path(Kesler: [Col 2, Ln 28-34] discloses obtaining locations of track conditions for usage for aiding maintenance personnel to identify locations of the track for maintenance. The information obtained of location and conditions of the track would the guidance plan for maintenance.); 
creating an inspection data of inspection data that includes current features of the specific assets along the predetermined path (Kesler: [Col 3, Ln 8-31] states that the geometry (feature) of the track is measured to obtain new or real-time profile (inspection data).); 
separating the survey data and the inspection data into one or more groups (Kesler: [Col 3, Ln 8-31] states that the data from the new profile (inspection data) is compared and correlated to the historical profile (survey data) and the location of the vehicle can be determined. So, the inspection data and survey data are separated as two different groups.); and 
aligning at least a portion of the inspection data with at least a portion the survey data based on irregularities in the one or more groups (Kesler: [Col 3, Ln 8-31] discloses correlating data from new profile and historical profile for detecting track defects.).
Kesler does not disclose impulse signal involved in the method claimed above.
Aksuka discloses a method for comparison of impulse responses (Aksuka: [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kesler with the teachings of Aksuka, in order to provide a method for a rail inspection system with improved accuracy.
Regarding claim 38, Kesler and Asuka discloses the invention as in the parent claim above, including, the method of claim 37, further comprising generating cross correlation data from the guidance plan impulse signal and the inspection data impulse signal (Kesler: [Col 4, Ln 53-Col 5, Ln 6] describes comparing or correlating data of the location of the defects (guidance plan) with the data of the historical profile (inspection data) combined with Aksuka’s impulse signal method for track inspection from claim 37.), wherein the cross correlation data provides a degree of detected correlation and a measure of confidence (Kesler: [Col 4, Ln 53-Col 5, Ln 6] describes the correlation method for better accuracy of location information.).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler (US5791063) in view of Asuka (US20190300032), and in further view of Gilbert (US20150109617).
Regarding claim 39, Kesler and Aksuka discloses the invention as in the parent claim above, including, the method of claim 38, wherein generating cross correlation data on the guidance plan impulse signal and the inspection data impulse signal (Kesler: [Col 4, Ln 53-Col 5, Ln 6] describes comparing or correlating data of the location of the defects (guidance plan) with the data of the historical profile (inspection data) combined with Aksuka’s impulse signal method for track inspection from claim 37.).
Kesler and Aksuka do not disclose, determing a dot product of the two impulse signals.
Gilbert discloses, further comprises determining a dot product of two impulse signals (Gilbert: [0190]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kesler and Asuka with the 
Regarding claim 40, Kesler, Asuka, Gilbert discloses the invention as in the parent claim above, including, The method of claim 39, wherein determining the dot product (Gilbert: [0190] discloses dot product.) further comprises shifting one or both the guidance plan impulse signal and inspection data impulse signal (Gilbert: [0190] discloses time shifting for the dot product for the two signal.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 10am - 8:30pm Tu/Th & 9am - 7:30pm W/F EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P/
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665